UNITED STATES DISTRICT COURT
For the
DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA
V. : Case No. 3:19-mj-04556-LHG
ERIC YARBROUGH
ORDER

This matter having been opened to the Court on application of Defendant Eric Yarbrough, by his
attorney, Gilbert J. Scutti, Esquire, and it having been represented to the Court that neither Pretrial

Services nor the U.S. Attorney’s Office is opposed to said application, it is hereby Ordered that:

Defendant Eric Yarbrough is granted permission to leave Toler House in Newark, New Jersey on
Thursday, November 28, 2019 at 10 a.m. to travel to (and only to) 560 Beachway Avenue, Keanesburg,

New Jersey, provided that Eric Yarbrough shall return to Toler House in Newark on the same date no

later than 8 p.m. ced, .
eJaorg BY THE GOURT
